Case 1:19-cr-00013-SPB Document 21 Filed 10/07/19 Page 1 of 1

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA

VS. SUPPLEMENT TO SENTENCING

)
)
)
) MEMORANDUM
)
)
)

JAMES FREDERICK FRANKS,
Defendant

Docket No.: 0315-1:19CR00013-SPB

AND NOW, comes the above-named defendant, James Frederick Franks, by his
attorneys, CONNER RILEY FRIEDMAN & WEICHLER, and respectfully files the following
supplement to his Sentencing Memorandum:

L The defendant previously filed a Sentencing Memorandum with this Court and
attached numerous character reference letters.

2 Attached hereto as Exhibit A are additional character reference letters.

2 Attached hereto as Exhibit B is an Evaluation & Treatment Summary from Dowd

Treatment Center.

WHEREFORE, it is respectfully requested that the Court consider the attached letters in

aid of sentencing.
Respectfully submitted:

CONNER RILEY FRIEDMAN & WEICHLER

By__/s/Philip B. Friedman, Esq.
Attorney for Defendant
I.D. No. 27554
17 West 10" Street
Erie, PA 16501
(814) 453-3343
